915 So. 2d 745 (2005)
Willie WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-3670.
District Court of Appeal of Florida, Fifth District.
December 9, 2005.
Willie Williams, Raiford, pro se.
No Appearance for Appellee.
PER CURIAM.
Williams appeals the trial court's summary denial of his motion filed pursuant to Rule 3.850. This is his third motion filed pursuant to that rule. The prior two were summarily denied and affirmed by this Court.[1]
Accordingly, this motion is impermissible as successive and improper under Rule 3.850(f). We join with the trial court in this case in warning Williams against filing further successive, repetitive pleadings. State v. Spencer, 751 So. 2d 47 (Fla.1999). Additional filings raising successive and improper matters in this criminal case may cause this Court to bar Williams from filing any additional pro se pleading in this case, and to instruct the Court's Clerk not *746 to accept any additional pro se pleadings from Williams regarding this case.
AFFIRMED.
PLEUS, CJ, SHARP, W. and ORFINGER, JJ., concur.
NOTES
[1]  Case No. 5D04-815, Williams v. State, 871 So. 2d 248, (Fla. 5th DCA 2004), and Case No. 5D04-2674, Williams v. State, 883 So. 2d 816 (Fla. 5th DCA 2004).